Citation Nr: 0721809	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  98-10 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral pes planus for the period from October 12, 1985, 
through January 15, 1997.

2.  Entitlement to a staged rating in excess of 30 percent 
for bilateral pes planus for the period commencing January 
16, 1997.

3.  Entitlement to an initial compensable rating for a left 
ankle disability for the period from October 12, 1985, 
through March 19, 1997.

4.  Entitlement to a staged rating in excess of 10 percent 
for a left ankle disability for the period commencing March 
20, 1997.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to 
October 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California that granted service connection for 
bilateral pes planus and assigned a noncompensable disability 
rating effective October 12, 1985, as well as granted service 
connection for a left ankle disability and assigned a 
noncompensable disability rating effective from October 12, 
1985, and a 10 percent disability rating effective March 20, 
1997.  A subsequent March 1998 rating decision granted a 30 
percent disability rating for bilateral pes planus effective 
January 16, 1997.     

Inasmuch as the rating questions on appeal were placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, and because the RO 
has established staged ratings, the claims for higher ratings 
on appeal are as styled as on the title page of this 
decision.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999). 

This matter also comes to the Board from a November 2003 
rating decision that denied the veteran's application to 
reopen his claim for service connection for hypertension. 

The veteran testified at a July 1999 hearing before a 
Veterans' Law Judge who is no longer employed by the Board.  
While the law requires that the Veterans' Law Judge who 
conducts a hearing participate in the decision on appeal (see 
38 U.S.C.A. § 7107(c) (West 2005)), after being notified of 
the above fact and offered an opportunity to have another 
hearing in March 2007, the veteran thereafter notified the 
Board in May 2007 that he did not want another hearing.  
Accordingly, VA adjudication of this appeal by another 
Veterans' Law Judge may go forward.

In March 2000, the Board remanded the veteran's appeal for 
further evidentiary development.  The purposes of that remand 
were met with respect to the veteran's claims for higher 
ratings for bilateral foot and left ankle disabilities.

The application to reopen a claim of entitlement to service 
connection for hypertension is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period from October 12, 1985, through January 15, 
1997, the preponderance of the evidence is against showing 
that bilateral pes planus was manifested by more than mild 
symptoms, to include moderately disabling impairment with a 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo achillis, or pain on manipulation and use 
of the feet.

2.  For the period commencing January 16, 1997, the 
preponderance of the evidence is against showing that 
bilateral pes planus is manifested by a pronounced disability 
with marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement, and severe spasm of 
the tendo achillis on manipulation, that is not improved by 
orthopedic shoes or appliances.

3.  For the period from October 12, 1985, through March 12, 
1997, the preponderance of the evidence is against any 
appreciable functional limitation of the left ankle, to 
include any limitation of motion. 

4.  For the period from March 13, 1997 through March 19, 
1997, the veteran's left ankle disability was manifested by 
moderate, but no more than moderate limitation of motion.  

5.  For the period commencing March 20, 1997, with 
consideration of pain and swelling, the degree of limitation 
of motion of the left ankle more nearly approximates marked 
versus moderate; the medical evidence shows no ankylosis of 
the left ankle.  


CONCLUSIONS OF LAW

1.  The criteria for an initial or staged compensable rating 
for bilateral pes planus from October 12, 1985, through 
January 15, 1997 have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.7, 4.71a, Diagnostic 
Code 5276 (2006).

2.  The criteria for a staged rating in excess of 30 percent 
for bilateral pes planus from January 16, 1997, have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 
4.7, 4.71a, Diagnostic Code 5276 (2006).

3.  The criteria for an initial compensable rating for a left 
ankle disability prior to March 13, 1997 have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2006).

4.  The criteria for an initial rating of 10 percent rating 
for a left ankle disability, but no more than 10 percent, 
from March 13, 1997 through March 19, 1997, have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2006).

5.  The criteria for a rating of 20 percent for a left ankle 
disability, but no more than 20 percent, from March 20, 1997 
have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
3.326, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5271, 
5270 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) recently has held 
that any error with regard to the four elements of VCAA 
notice is presumptively prejudicial, shifting the burden to 
VA to show that any such claimed error was not prejudicial to 
the adjudication of an appealed claim.  See Sanders v. 
Nicholson, No. 06-7001, slip op. at 14 (Fed. Cir. May 16, 
2007).

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in March 2001, February 2002, February 2005, and March 2006 
fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, 
the appellant was effectively informed to submit all relevant 
evidence in her possession and received notice of the 
evidence needed to substantiate his claims, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  See Beverly v. Nicholson¸19 Vet. App. 394, 403 
(2005); see also Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), notice must "precede an initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  This was not done in this 
case.  However, the Court has held that a supplemental 
statement of the case (SSOC) that complies with applicable 
due process and notification requirements constitutes a 
readjudication decision.  Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and readjudicating 
the claim in the form of a statement of the case to cure 
timing of notification defect). Here, a December 2006 
supplemental statement of the case satisfies a readjudication 
decision as defined by the cited legal authority and it 
postdated the above notice letters.  Providing the veteran 
with adequate notice followed by a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  

With respect to the Dingess v. Nicholson, 19 Vet. App. 473 
(2006) requirements, the veteran was provided with notice of 
the laws and regulations governing ratings and effective 
dates in the March 2006 letter but such notice was post-
decisional.  See Pelegrini, supra.  As to this timing 
deficiency, the Board is cognizant of recent Federal Circuit 
decisions pertaining to prejudicial error.  Specifically, in 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007), 
the Federal Circuit held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial and that once an error 
is identified by the Veterans Court, the burden shifts to VA 
to demonstrate that the error was not prejudicial.  The 
Federal Circuit reversed the earlier holding of the Veterans 
Court in Sanders that an appellant before the Veterans Court 
has the initial burden of demonstrating prejudice due to VA 
error involving: (1) providing notice of the parties' 
respective obligations to obtain the information and evidence 
necessary to substantiate the claim: (2) requesting that the 
claimant provide ant pertinent evidence in the claimant's 
possession; and (3) failing to provide notice before a 
decision on the claim by the agency of original jurisdiction.  
See also Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 
2007).

The Board finds that the presumption of prejudice raised by 
the failure to provide  timely notice of the Dingess 
requirements is rebutted because the preponderance of the 
evidence is against the claims for higher ratings for the 
veteran's pes planus and left ankle disability, other than 
the grant of the 10 percent rating for the veteran's left 
ankle disability from March 13 through March 19, 1997, and 
the grant of a 20 percent rating for the left ankle from 
March 20, 1997, renders moot any questions as to higher 
evaluations or effective dates.

While the appellant does not have the burden of demonstrating 
prejudice, it is pertinent to note that the evidence does not 
show, nor does the appellant contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
record includes all of the veteran's identified and relevant 
records from the West Los Angeles and Los Angeles VA Medical 
Centers.  In February 2002, the veteran told VA that there 
was no need to get his 1989 to 1993 medical records because 
they would not contain any information relevant to the 
current appeal.  Likewise, VA was notified by the National 
Personnel Records Center (NPRC) in November 2002 that no 
additional medical records of the veteran were found with his 
wife's service medical records.  Therefore, adjudication of 
his claims may go forward without these records.  See Gobber 
v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to 
assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim . . . [and] this duty is 
limited to specifically identified documents that by their 
description would be facially relevant and material to the 
claim").  And, in May 2004, August 2004, July 2005, and May 
2006, the veteran notified VA that he had no other evidence 
to file in support of his claims.  See, for example, Medrano 
v. Nicholson, No. 04-1009 (U.S. Vet. App. Apr. 23, 2007) (If, 
after VA provides a content-compliant VCAA notice-albeit in 
an untimely manner-and a claimant, who is represented by an 
attorney, subsequently informs VA that there is no further 
evidence to submit, the failure by the VA regional office to 
conduct a subsequent readjudication is not prejudicial 
because the result of such a readjudication on exactly the 
same evidence and law previously considered would be no 
different than the previous adjudication.  In such a case, a 
remand would be utterly useless.).

The record also shows that the veteran was provided VA 
examinations to ascertain the severity of his service 
connected pes planus and left ankle disabilities in May 1997, 
October 2000, May 2002, and October 2005 as well as in the 
September 2002 and November 2005 addendums.  While the 
October 2005 VA examiner did not have a copy of the record on 
appeal, the record was available to all the earlier VA 
examiners and all the examinations were thorough in nature 
and provided findings that are adequate for rating purposes. 
There is no duty to provide another examination.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, that error is harmless since there is no 
evidence the error reasonably affects the fairness of the 
adjudication. ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  

The Claims

The veteran contends that his bilateral pes planus and left 
ankle disability are manifested by increased adverse 
symptomatology that entitles him to higher evaluations.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2005).  In 
cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson, supra.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

When evaluating loss of motion, consideration is given to the 
degree of functional loss caused by pain.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In DeLuca, supra, the Court 
explained that, when the pertinent diagnostic criteria 
provide for a rating on the basis of loss of range of motion, 
determinations regarding functional losses are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id. 

The Bilateral Pes Planus

The Board notes at the outset that the veteran failed to 
report to a VA examination scheduled in January 1986 in 
conjunction with his original claim for service connection 
for a bilateral foot disability.  Following a May 1997 VA 
examination, an August 1997 rating decision granted service 
connection for bilateral pes planus and assigned a 
noncompensable rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (acquired flat feet), effective from October 12, 
1985.  A March 1998 rating decision thereafter granted a 30 
percent rating for the bilateral pes planus also under 
Diagnostic Code 5276, effective from January 16, 1997.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276, a 10 percent 
disability rating is warranted if his bilateral pes planus is 
moderate-weight-bearing line over or medial to great toe, 
inward bowing of the tendo achillis, or pain on manipulation 
and use of the feet.  A 30 percent disability rating is 
warranted if his bilateral pes planus is severe - objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities.  Id.  A 50 
percent disability rating is warranted if his bilateral pes 
planus is pronounced - marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement, 
and severe spasm of the tendo achillis on manipulation, that 
is not improved by orthopedic shoes or appliances.  Id.  

The Period from October 12, 1985, through January 15, 1997

With the above criteria in mind, the record for the period 
October 12, 1985, through January 15, 1997, is negative for 
complaints, diagnoses, or treatment related to pes planus.  
As noted above, the veteran failed to report to a VA 
examination scheduled in conjunction with his original claim 
for service connection.  There is no objective evidence of 
weight-bearing line over or medial to great toe, inward 
bowing of the tendo achillis, and/or pain on manipulation and 
use of the feet during this initial period of time at issue.  
Under these circumstances, the Board must conclude that a 
compensable rating is not warranted.

In reaching this decision about the veteran's pes planus, the 
Board has considered 38 C.F.R. §§ 4.40, 4.45, and 4.59, and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, in the 
absence of functional impairment due to pain and supported by   
objective findings, or any of the other DeLuca factors, to 
include fatigue, weakness and incoordination, these 
provisions are not applicable.  Simply put, there is no 
medical evidence dated prior to January 16, 1997 upon which 
to base a compensable rating.

In view of the foregoing, the preponderance of the evidence 
is against finding that the veteran's bilateral pes planus 
meet the criteria for a compensable rating for any period of 
time prior January 15, 1997.  38 C.F.R. § 4.71a, Diagnostic 
Code 5276; Fenderson, supra.   

As the preponderance of the evidence is against the claim, 
the doctrine of reasonable doubt is not applicable and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




The Period Commencing January 16, 1997

VA treatment records for the period commencing January 16, 
1997, show the veteran's periodic complaints and/or treatment 
for bilateral foot pain and/or swelling with tenderness to 
palpation.  See VA treatment records dated from January 1997 
to December 2006.  VA treatment records also show the pes 
planus being treated with orthotics, injections, and ant-
inflammatory medication.  Id.  As to the severity of the pes 
planus, April 1997 X-rays noted "possible" pes planus and 
October 2000 X-rays characterized the pes planus as "mild."

The veteran first underwent a VA examination in May 1997.  At 
that time, his gait was normal and he was diagnosed with pes 
planus.

At the subsequent October 2000 VA examination, the veteran 
complained of start-up foot pain worsened by ambulating and 
improved with getting off his feet.  As to treatment, he had 
had orthotics since 1997, which helped at first but did not 
help any longer.  The examiner thereafter noted that the 
veteran's treatment records show his being diagnosed with 
orthotic resistant plantar fasciitis.  The veteran was not 
wearing his orthotics at the examination.  Upon the clinical 
evaluation, it was noted that he had Morton's foot 
bilaterally.  He did not complain of metatarsalgia with 
compression or pressure over the metatarsal head.  There was 
no significant valgus anomaly.  He had mild tinea pedis in 
the interdigital spaces and onychomycosis of the toenails.  
(Service connection is not in effect for a fungal infection 
of the feet and toes.)  His right shoe sole showed normal 
heel plant and roll.  His left shoe sole showed heel plant 
directly at the back of the heel and a slightly over 
supinated roll off position.  The diagnoses included pes 
planus deformity, flexible, with chronic plantar fasciitis, 
unrelieved with injections, orthotics, and nonsteroidal anti-
inflammatory drugs.

At the May 2002 VA examination, the veteran's gait was steady 
and even; in a standing position his feet had bilateral 3+ 
pronation; the heel cords were straight; there was no change 
in foot alignment with he rose to his toes; and there was 
tightness of the left Achilles tendon with movement of the 
ankles.  It was thereafter opined that the veteran's symptoms 
for his flat foot deformities would be relived by orthotics.

Upon an October 2005 VA examination, the veteran complained 
of chronic foot pain and stiffness, even at rest, with 
weakness and swelling with walking and standing.  The veteran 
gave a history of developing pain after standing for twenty 
minutes and walking half a mile.  He also reported that he 
wore foot supports without relief.  On examination, there 
were tender calluses over the distal ends of the plantar 
surfaces of the third metatarsals, bilaterally; gait was 
slow; the toes were tender; there was bilateral pes planus; 
there was extreme tenderness on palpation of the plantar 
surface of the feet; there was marked tenderness of the 
metatarsal heads of the toes; the right fourth and fifth toes 
as well as the left second to fifth toes were hammer toed; 
and hallux valgus was slight bilaterally.  However, there was 
a weigh-bearing line medial to each big toe; there was no 
valgus; there was no malalignment of the fore or mid foot; 
there was no deformity of the feet; there was no evidence of 
claw feet, dropped forefoot, or marked varus deformity; there 
was no Morton's metatarsalgia; there was no hallux rigidus; 
there was good alignment of the Achilles' tendon; and there 
was no pain in the toes with dorsiflexion.  X-rays of the 
right foot were normal with no evidence of arthritis or pes 
planus.  X-rays of the left foot showed arthritis and a 
flattening of the longitudinal arch.  

In summary, the record shows the veteran's complaints and 
treatment for chronic foot pain with extreme tenderness in 
the plantar surfaces of the feet.  The medical evidence 
further reveals that at least one VA examiner, based on the 
VA treatment records, and believed the veteran's pes planus 
is resistant to treatment.  However, no examiner has found 
marked pronation, marked inward displacement, or severe spasm 
of the tendo achillis on manipulation in either foot.  
Moreover, October 2000 X-rays characterized the pes planus as 
"moderate" and October 2005 X-rays did not even show pes 
planus in the right foot. 

The Board has considered 38 C.F.R. §§ 4.40, 4.45, and 4.59, 
and DeLuca, supra and the fact that there is no question that 
the veteran has had recurrent bilateral foot pain after 
January 15, 1997.  However, a 30 percent rating takes into 
account significant disability.  The record as a whole weighs 
against a finding that the veteran has marked pronation, 
marked inward displacement, or severe spasm of the tendo 
achillis on manipulation in either foot due to pain.  There 
is no medical evidence that shows additional functional 
limitation due to pain or such secondary symptoms as 
fatigability, weakness, or incoordination, to a degree that 
supports a rating in excess of 30 percent.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for a 
rating in excess of 30 percent for pes planus since January 
16, 1997.  As the preponderance of the evidence is against 
the claim, the doctrine of reasonable doubt is not applicable 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz, 
supra; Gilbert, supra.

The Left Ankle Disability

An August 1997 rating decision granted service connection for 
a left ankle disability and assigned a noncompensable rating 
effective from October 12, 1985, and 10 percent rating 
effective from March 20, 1997, both under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (limitation of motion of the ankle).

38 C.F.R. § 4.71a, Diagnostic Code 5271 provides a 10 percent 
rating for moderate limitation of ankle motion and a 20 
percent rating for a marked limitation of motion. 

Ankylosis of the ankle in plantar flexion at less than 30 
degrees warrants a 20 percent rating.  A 30 percent rating is 
warranted if the ankylosis is in plantar flexion between 30 
and 40 degrees or in dorsiflexion between 0 and 10 degrees.  
A 40 percent rating is warranted if there is ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. § 
4.71a, Diagnostic Code 5270.




For the Period from October 12, 1985, through March 19, 1997

The veteran failed to report for a VA examination in January 
1986.  For the period from October 12, 1985, through March 
19, 1997, the record is negative for complaints, diagnoses, 
or treatment related to the left ankle disability except for 
two records dated in early March 1997.  A March 13, 1997 VA 
treatment record shows the veteran was evaluated for left 
ankle pain.  He was seen one day later for a complaint of 
left ankle swelling and range of motion at that time was 
reported as "OK."  It was also reported at that time that 
there was no left ankle swelling, heat, or effusion.  

In view of the foregoing, there is no basis to support a 
compensable rating for a left ankle disability prior to March 
13, 1997 as there is no medical evidence of any ankle 
impairment.  While moderate limitation of motion of the left 
ankle was not specifically reported, the Board finds that, 
with consideration of the veteran's complaints of pain and 
swelling and 38 C.F.R. §§ 4.40, 4.45, the limitation of 
motion of the left ankle more nearly approximates moderate 
versus slight from March 13, 1997 through March 19, 1997.  
See 38 C.F.R. § 4.7.  Therefore, an initial 10 percent rating 
is warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5271 
during this 7 day period.

For the Period Commencing March 20, 1997

VA treatment records show the veteran's periodic complaints 
and clinical findings relating to his left ankle disability, 
to include pain with crepitus and limitation of motion.  See 
VA treatment records dated from March 1997 to December 2006.  
Normal range of motion of the ankle is dorsiflexion from 0 to 
20 degrees and plantar flexion from 0 to 45 degrees.  See 
38 C.F.R. § 4.71a, Plate II. 

A December 1998 VA treatment record shows the veteran's 
complaints and treatment for left ankle pain with active 
dorsiflexion of 8 to 10 degrees, active plantar flexion of 15 
degrees, passive dorsiflexion to 5 degrees and passive 
plantar flexion to 10 degrees.  It was also opined that the 
veteran had marked limitation of motion of the left ankle.  
Plantar flexion of 15 degrees where 45 is normal and 
dorsiflexion to between 8 and 10 degrees with normal being 20 
degrees does, in the Board's judgment, more nearly 
approximates marked versus moderate in degree.  .

The multiple examinations performed prior to and after the 
December 1998 examination  showed no more than moderate 
limitation of motion of the left ankle.  Specifically, a May 
1997 VA examination showed that range of motion of the left 
ankle was active dorsiflexion to 30 degrees and active 
plantar flexion to 10 degrees and passive dorsiflexion to 30 
degrees and passive plantar flexion to 25 degrees.  An 
October 2000 VA examination showed range of motion of the 
left ankle included pedial flexion of 45/50 with normal being 
45 degrees, and upon a subsequent May 2002 VA examination the 
range of motion of the left ankle was dorsiflexion to 10 
degrees and plantar flexion to 40 degrees.  Upon an October 
2005 VA examination, the range of motion of the left ankle 
was dorsiflexion to 15 degrees and plantar flexion to 45 
degrees.  

However, as explained in more detail below, with 
consideration of 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra,  
the Board finds that degree of limitation of motion of the 
left ankle more nearly approximates marked versus moderate in 
degree, which supports the next highest rating of 20 percent 
under Diagnostic Code 5271.  See also 38 C.F.R. § 4.7.
  
While most of the ranges of motion reported in recent years 
more nearly approximates moderate versus marked limitation, 
the May 1997 VA examiner reported that the circumference of 
the veteran's left ankle was two centimeters (cm) greater 
than the right and the left ankle had mild soft tissue 
swelling.  The October 2000 VA examiner reported that the 
veteran spares his left foot/leg while walking and the left 
ankle was thicker than the right.  Likewise, the May 2002 VA 
examiner reported that there was a "moderately marked amount 
of pronation (3+)" as well as opined that the veteran's left 
ankle pain would limit his extended functional ability but 
not his short term.  In addition, X-rays showed slight 
irregularity of the fibular malleolus, the October 2005 VA 
examiner reported that the left ankle was warm and enlarged 
and, in addition to the December 1998 opinion of marked 
limitation of motion of the ankle, there are multiple 
notations of severe limitation of motion in the outpatient 
clinic notes dated after March 1997.
On the other hand, at the May 1997 VA examination the veteran 
also told the clinician that he could walk approximately one 
to one and a half miles before his left ankle started to 
hurt.  The May 2002 VA examiner's measurements show the left 
and right ankle to be the same size and it was noted at that 
time that there was no left ankle instability or tenderness.  
It was also opined that there were no spasms of the Achilles 
tendons or on any plain with manipulation; his symptoms could 
be relived by orthopedic shoes; the objective evidence he 
found on examination was not entirely consistent with the 
severity of the pain the veteran complained of at the 
examination; and he did not find left ankle and hindfoot 
motion to be limited due to weakness, incoordination, or 
excess fatigability instead it is an anatomic limitation 
apparently secondary to his surgery.  The October 2005 VA 
examination report specifically noted that pain first started 
to limit motion at 15 degrees of dorsiflexion and 45 degrees 
and plantar flexion.  Again, normal range of motion of the 
ankle is 20 degrees of dorsiflexion and 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71a, Plate II.  

However, the November 2005 addendum noted that pain caused 
the major limitation of function in the left ankle and the 
veteran had weakness and incoordination after repeated use.  
The Board further notes that in the September 2002 addendum, 
the May 2002 examiner opined that the veteran was limited to 
a total of two hours of standing or walking in an eight hour 
workday with no period of ambulation to exceed thirty 
minutes, should only use stairs occasionally, should refrain 
from crouching, and should not use the left foot repeatedly 
in operating machinery. 

With consideration of all of the relevant medical evidence, 
38 C.F.R. §§ 4.40, 4.45 and the Court's holding in DeLuca, 
supra, the Board finds that the degree of limitation of 
motion of the left ankle has more nearly approximated marked 
since March 20, 1997.  Accordingly, a rating of 20 percent is 
warranted.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5271. 

As to whether a rating in excess of 20 percent is warranted, 
the Board finds no medical evidence of ankylosis of the left 
ankle.  Thus, a higher rating is not warranted under 
38 C.F.R. § 4.71a, Diagnostic Code 5270.  As to any further 
consideration of 38 C.F.R. §§ 4.40, 4.45 and DeLuca, a 20 
percent rating is the maximum evaluation allowed under the 
criteria for rating limitation of motion of the ankle.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.  The Court of 
Appeals for Veterans Claims has held that there is no basis 
for a rating higher than the maximum scheduler rating for 
additional limitation of motion due to pain or functional 
loss under these provisions. See VAOPGCPREC 36- 97; Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).   

                                                 
Extraschedular Rating

Based on the veteran's written statements to the RO and to VA 
examiners that his pes planus and left ankle disability 
interferes with his obtaining and/or maintaining employment, 
the Board considered the application of 38 C.F.R. 
§ 3.321(b)(1) (2006).  Although the veteran has described his 
pain as being so severe that it interferes with his obtaining 
and/or maintaining employment, the evidence does not 
objectively show an exceptional or unusual disability picture 
as would render impractical the application of the regular 
schedular rating standards.  Id.  There is no objective 
evidence that his pes planus or left ankle disability, acting 
alone, has resulted in frequent periods of hospitalization or 
in marked interference with employment.  

As noted above, it was clinically reported in May 2002 that 
the veteran was limited to a total of two hours of standing 
or walking in an eight hour workday with no period of 
ambulation to exceed thirty minutes, should only use stairs 
occasionally, should refrain from crouching, and should not 
use the left foot repeatedly in operating machinery.  The 
Board, however, does not dispute the fact that these 
disabilities affect employment.  Nevertheless, it bears 
emphasis that the schedular rating criteria are designed to 
take such factors into account.  Indeed, the industrial 
inadaptability noted above was instrumental in the Board's 
finding that the veteran has marked limitation of motion of 
the left ankle, thereby supporting an increased rating to 20 
percent from March 20, 1997.  The assignment of such a rating 
reflects work impairment.  Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).  The schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the criteria for submission for extra-schedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996).


ORDER

An initial or staged compensable rating for bilateral pes 
planus from October 12, 1985, through January 15, 1997 is 
denied. 

A staged rating in excess of 30 percent for bilateral pes 
planus from January 16, 1997 is denied.

An initial compensable rating for a left ankle disability 
prior to March 13, 1997 is denied.  

A staged rating of 10 percent rating for a left ankle 
disability, but no more than 10 percent, from March 13, 1997 
through March 19, 1997, is granted, subject to the law and 
regulations governing the payment of VA monetary benefits.  

A staged 20 percent rating for a left ankle disability, but 
no more than 20 percent, from March 20, 1997, is granted, 
subject to the law and regulations governing the payment of 
VA monetary benefits. 


REMAND

As to the application to reopen a claim of entitlement to 
service connection for hypertension, the Court of Appeals for 
Veterans Claims (Court) in Kent v. Nicholson, 20 Vet. App. 1 
(2006), held that the terms "new" and "material" have 
specific, technical meanings that are not commonly known to 
VA claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  

This notice obligation does not modify the requirement that 
VA must provide a claimant notice of what is required to 
substantiate each element of a service-connection claim.  
Dingess, supra.  In other words, VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.

Moreover, in order to satisfy the legislative intent 
underlying the VCAA notice requirement to provide claimants 
with a meaningful opportunity to participate in the 
adjudication of their claims, Kent, supra, holds that the 
VCAA requires, in the context of a claim to reopen, that the 
RO look at the specific bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that 
specific element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  

Therefore, the question of what constitutes material evidence 
to reopen a claim for service connection depends on the basis 
on which the prior claim was denied.  The basis for the 
denial in the prior decision is determined from the face of 
that decision.  Accordingly, further development is necessary 
to comply with the notice provisions of 38 U.S.C.A. §§ 5103, 
5108 (West 2002) and 38 C.F.R. § 3.156 (2006), as defined by 
Kent, supra. 

Accordingly, this issue is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should send the veteran 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a).  The notice must include an 
explanation as to what specifically 
constitutes new and material evidence in 
this particular case in light of the 
basis on which the November 1998 RO 
decision denied the original claim of 
entitlement to service connection for 
hypertension.  The correspondence must 
further provide notice to the veteran of 
the evidence and information necessary to 
establish entitlement to service 
connection in a manner consistent with 
Kent, supra.  The appellant should 
specifically be invited to submit any 
additional pertinent evidence that he has 
in his possession.

2.  If, while in remand status, 
additional evidence or information 
received triggers a need for still 
further development or assistance under 
the VCAA, such as providing the veteran 
with updated notice of what evidence has 
been received and not received by VA, as 
well as who has the duty to request 
evidence, then such development must be 
undertaken by VA in accordance with the 
Court's holdings in Kent, supra and 
Dingess, supra.  38 U.S.C.A. §§ 5100, 
5103, 5103A; 38 C.F.R. § 3.159.

3.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the most recent 
supplemental statement of the case 
(SSOC), the RO/AMC must readjudicate the 
veteran's claim that remains on appeal.  
If the claim remains denied, the RO/AMC 
should issue an appropriate SSOC and 
provide the veteran an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


